IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

JAMES E. HAMILTON, JR.,
CASE NO. 2:18-CV-1318

Petitioner, CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Kimberly A. Jolson

V.

TIM SI'IOOP, WARDEN,
CHILLICOTHE CORRECTIONAL INSTITUTION,

Respondent.

OPINION AND ORDER

On Novernber 6, 2018, the Magistrate Judge issued a Report and Recommendation
pursuant to Rule 4 of the Rules Governing Scction 2254 Cases in the United States District
Courts recommending that this action be transferred to the United States Court of Appeals for the
Sixth Circuit as successive. (`ECF No. 3.) Although the parties Were advised of the right to file
objections to the Magistrate Judge’s Report and Recommendation, and of the consequences of
failing to do so, no objections have been filed.

The Report and Recommendation (ECF No. 3) is ADOPTED and AFFIRMED. This
action is hereby TRANSFERRED to the United States Court of Appeals for the Sixth Circuit as

successive.

IT IS SO ORDERED.

)\{ \i»l%~><>‘i’

EDMUND . ARGUS, JR.
CHIEF UNI D STATES DISTRICT JUDGE

